OPINION — AG — ** CONTRACTS — STATUTE OF LIMITATIONS ** THE FIVE YEAR STATUTE OF LIMITATIONS ON ACTIONS ON ANY CONTRACT, AGREEMENT OR PROMISE IN WRITING, PRESCRIBED IN 12 Ohio St. 95 [12-95], AND THE FIRST SUBDIVISION THEREOF, IS APPLICABLE TO AN ACTION UPON INTEREST COUPONS ATTACHED TO GENERAL OBLIGATION BONDS OF A COUNTY, SUCH A COUNTY ROAD BONDS ISSUED UNDER THE AUTHORITY OF THE STATUTES WHICH NOW APPEAR AS 69 Ohio St. 161 [69-161] THRU 69 Ohio St. 170 [69-170], AND THAT SAID STATUTE OF LIMITATION BEGINS TO RUN, AS TO EACH INTEREST COUPONS, ON THE DATE SUCH INTEREST IS DUE, AS DESIGNATED IN SUCH COUPON. (MUNICIPALITY) CITE: 12 Ohio St. 95 [12-95], 69 Ohio St. 170 [69-170] (JAMES C. HARKIN)